Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made and entered into as of January 28, 2015, by and among Eclipse Resources
Corporation, a Delaware corporation (the “Company”), Eclipse Resources Holdings,
L.P., a Delaware limited partnership (“Eclipse Holdings”), EnCap Energy Capital
Fund VIII, L.P., a Texas limited partnership (“EnCap VIII”), EnCap Energy
Capital Fund VIII Co-Investors, L.P., a Texas limited partnership (“EnCap VIII
Co-Investors”), EnCap Energy Capital Fund IX, L.P., a Texas limited partnership
(“EnCap IX”), CKH Partners II, L.P., a Pennsylvania limited partnership (“CKH
II”), The Hulburt Family II Limited Partnership, a Pennsylvania limited
partnership (“Hulburt Family II”), Kirkwood Capital, L.P., a Pennsylvania
limited partnership (“Kirkwood”), Eclipse Management, L.P., a Delaware limited
partnership (“Eclipse Management”), and each of the investors listed on Schedule
A hereto (collectively, the “Investors” and each, an “Investor”).

WHEREAS, the Parties (as defined below), other than the Investors, entered into
a Registration Rights Agreement, dated as of June 25, 2014 (the “Existing
Agreement”);

WHEREAS, the Company, EnCap VIII, EnCap VIII Co-Investors, EnCap IX, CKH II,
Hulburt Family II, Kirkwood and the Investors are parties to a Securities
Purchase Agreement, dated as of December 27, 2014 (the “Purchase Agreement”),
pursuant to which, among other things, such Parties have requested, and the
Company has agreed to provide, registration rights with respect to the shares of
the Common Stock (as defined below) purchased by such Parties from the Company
thereunder; and

WHEREAS, in light of the foregoing, the Parties desire to set forth certain
registration rights applicable to the Registrable Securities (as defined below),
and hereby amend and restate the Existing Agreement in its entirety.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each Party hereto, the Parties hereby agree as
follows:

1. Definitions. As used in this Agreement, the following terms have the meanings
indicated:

“Affiliate” of any specified Person means any other person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified Person. For purposes of this definition, “control” of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Affiliated Holders” means Eclipse Holdings and Affiliates of EnCap Investments
L.P., including the EnCap Parties and the general and limited partners of
Eclipse Holdings and EnCap Investments L.P., that are Holders.

“Affiliated Holder Demand Notice” has the meaning set forth in Section 2(a)(i).

“Affiliated Holder Demand Registration” has the meaning set forth in Section
2(a)(i).

“Agreement” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

“Blackout Period” has the meaning set forth in Section 3(n).

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Texas or the State of New York are
authorized or required to be closed.

“CKH II” has the meaning set forth in the preamble.

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or the Exchange Act.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning set forth in the preamble.

“Company Securities” means any equity interest of any class or series in the
Company.

“Demand Notice” means an Affiliated Holder Demand Notice or a Non-Affiliated
Holder Demand Notice.

“Demand Registration” means an Affiliated Holder Demand Registration or a
Non-Affiliated Holder Demand Registration.

“Eclipse Holdings” has the meaning set forth in the preamble.

“Eclipse Management” has the meaning set forth in the preamble.

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

“Demand Effectiveness Period” has the meaning set forth in Section 2(a)(iv).

“Effectiveness Period” shall mean the Demand Effectiveness Period or the
Mandatory Shelf Effectiveness Period, as applicable.

“EnCap VIII” has the meaning set forth in the preamble.

“EnCap VIII Co-Investors” has the meaning set forth in the preamble.

“EnCap IX” has the meaning set forth in the preamble.

“EnCap Parties” means, collectively, EnCap VIII, EnCap VIII Co-Investors and
EnCap IX, and “EnCap Party” means any of them.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Agreement” has the meaning set forth in the preamble.

 

2



--------------------------------------------------------------------------------

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Form S-3 Eligibility Period” means the period of time during which the Company
is eligible to conduct a registered offering and sale of the Registrable
Securities on Form S-3 (or any equivalent or successor form under the Securities
Act).

“Holder” means any record holder of Registrable Securities that (i) is a Party
hereto or (ii) to whom registration rights conferred by this Agreement have been
transferred in compliance with Section 9(d) hereof; provided, however, that any
Person referenced in clause (ii) shall be a Holder only if such Person agrees in
writing to be bound by and subject to the terms set forth in this Agreement.

“Hulburt Family II” has the meaning set forth in the preamble.

“Initiating Holder” means the Holder delivering the Demand Notice or the
Underwritten Offering Notice, as applicable.

“Investor” has the meaning set forth in the preamble.

“Kirkwood” has the meaning set forth in the preamble.

“Limited Partner” means a limited partner of Eclipse Holdings.

“Losses” has the meaning set forth in Section 6(a).

“Mandatory Shelf Effectiveness Period” has the meaning set forth in Section
2.1(b)(i).

“Mandatory Shelf Filing Date” has the meaning set forth in Section 2.1(b)(i).

“Mandatory Shelf Registration Statement” has the meaning set forth in Section
2.1(b)(i).

“Mandatory Shelf Securities” means the Registrable Securities issued pursuant to
the Purchase Agreement.

“Master Reorganization Agreement” means that certain Master Reorganization
Agreement, dated as of June 6, 2014, by and among Eclipse Resources I, LP, a
Delaware limited partnership, Eclipse GP, LLC, a Delaware limited liability
company, EnCap VIII, EnCap VIII Co-Investors, EnCap IX, CKH II, Hulburt Family
II, Kirkwood, Eclipse Management, Eclipse Holdings, the Company, Benjamin W.
Hulburt, Christopher K. Hulburt and Thomas S. Liberatore.

“Minimum Amount” has the meaning set forth in Section 2(a)(iii).

“Non-Affiliated Holder Demand Notice” has the meaning set forth in Section
2(a)(ii).

“Non-Affiliated Holder Demand Registration” has the meaning set forth in Section
2(a)(ii).

“Non-Affiliated Holders” means the Investors that are Holders.

“Parties” means the Company, Eclipse Holdings, EnCap VIII, EnCap VIII
Co-Investors, EnCap IX, CKH II, Hulburt Family II, Kirkwood, Eclipse Management,
the Investors and any Person that may become a party to this Agreement pursuant
to the terms hereof.

 

3



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, estate, trust, government (or an agency or subdivision thereof)
or other entity of any kind.

“Piggyback Notice” has the meaning set forth in Section 2(d)(i).

“Piggyback Registration” has the meaning set forth in Section 2(d)(i).

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or, to the knowledge of the Company, to be threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” has the meaning set forth in the preamble.

“Records” has the meaning set forth in Section 3(l).

“Registrable Securities” means the Shares; provided, however, that Registrable
Securities shall not include: (i) any Shares the offering and sale of which has
been registered under the Securities Act, and that have been disposed of
pursuant to an effective Registration Statement; (ii) any Shares transferred to
a Person who is not entitled to the registration and other rights hereunder;
(iii) any Shares that have been sold or transferred by the Holder thereof
pursuant to Rule 144 (or any similar provision then in force under the
Securities Act) and the transferee thereof does not receive “restricted
securities” as defined in Rule 144; (iv) any Shares that may be sold pursuant to
Rule 144(b)(1); and (v) any Shares that cease to be outstanding (whether as a
result of repurchase and cancellation, conversion or otherwise). The Company
shall not be required to register the offering and sale of the same Registrable
Securities under more than one Registration Statement at any one time.

“Registration Expenses” means: (i) all registration and filing fees (including
fees and expenses (A) with respect to filings required to be made with the
Trading Market or FINRA and (B) in compliance with applicable state securities
or “Blue Sky” laws); (ii) reasonable printing expenses (including expenses of
printing certificates for Company Securities and of printing Prospectuses if the
printing of Prospectuses is reasonably requested by a Selling Stockholder
included in the Registration Statement); (iii) reasonable messenger, telephone
and delivery expenses; (iv) reasonable transfer agent fees; (v) reasonable fees
and disbursements of counsel, auditors, accountants and independent petroleum
engineers for the Company; (vi) Securities Act liability insurance, if the
Company so desires such insurance; (vii) reasonable fees and expenses of all
other Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement; and (viii) all expenses relating to
marketing the sale of the Registrable Securities, including expenses related to
conducting a “road show.”

“Registration Statement” means a registration statement of the Company in the
form required to register the resale of the Registrable Securities under the
Securities Act, and including any Prospectus, amendments and supplements to each
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

4



--------------------------------------------------------------------------------

“Requested Underwritten Offering” has the meaning set forth in Section 2(c)(i).

“Resale Distribution” has the meaning set forth in Section 2(a)(i).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act.

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” means all discounts, commissions or fees of underwriters,
selling brokers, dealer managers or similar industry professionals and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder or Selling Stockholder.

“Selling Stockholder” means a Party (other than the Company) included as a
selling stockholder selling Registrable Securities pursuant to a Registration
Statement.

“Selling Stockholder Indemnified Persons” has the meaning set forth in Section
6(a).

“Senior Notes Registration Rights Agreement” means that certain Registration
Rights Agreement, dated as of June 26, 2013, by and among Eclipse Resources I,
LP, the guarantors from time to time party thereto, and Blackstone Holdings
Finance Co. L.L.C., GSO Eclipse Holdings I LP, MTP Energy Master Fund LTD, MTP
Energy Opportunities Fund LLC, Magnetar Capital Fund II, LP, Hipparchus Fund LP,
Magnetar Global Event Driven Fund LLC, Blackwell Partners LLC, Magnetar
Structured Credit Fund, LP, Triangle Peak Partners Private Equity, LP, the
Northwestern Mutual Life Insurance Company, the Northwestern Mutual Life
Insurance Company for its Group Annuity Separate Account, Northwestern Long Term
Care Insurance Company and Northwestern Mutual Capital Mezzanine Fund III, LP.

“Shares” means (i) the shares of Common Stock issued to Eclipse Holdings
pursuant to the Master Reorganization Agreement, and (ii) the shares of Common
Stock issued to EnCap VIII, EnCap VIII Co-Investors, EnCap IX, CKH II, Hulburt
Family II, Kirkwood and the Investors pursuant to the Purchase Agreement, and in
each case, any other equity interests of the Company or equity interests in any
successor of the Company issued in respect of such shares by reason of or in
connection with any stock dividend, stock split, combination, reorganization,
recapitalization, conversion to another type of entity or similar event
involving a change in the capital structure of the Company.

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the Commission on Form S-3 (or any equivalent or successor form under
the Securities Act) for an offering to be made on a continuous or delayed basis
pursuant to Rule 415 (or any similar rule that may be adopted by the Commission)
covering Registrable Securities, as applicable.

“Suspension Period” has the meaning set forth in Section 3(o).

 

5



--------------------------------------------------------------------------------

“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.

“Underwritten Offering” means an underwritten offering of Common Stock in which
shares of Common Stock are sold to one or more underwriters for reoffering to
the public (whether a Requested Underwritten Offering or in connection with a
public offering of Common Stock by the Company, a public offering of Common
Stock by stockholders, or both, but excluding an offering relating solely to an
employee benefit plan, an offering relating to a transaction on Form S-4 or S-8
(or any similar forms adopted after the date hereof as replacements therefor) or
an offering on any registration statement form that does not permit secondary
sales).

“Underwritten Offering Notice” has the meaning set forth in Section 2(c)(i).

“VWAP” means, as of a specified date and in respect of Registrable Securities,
the volume weighted average price for such security on the Trading Market with
respect to the Registrable Securities for the twenty (20) trading days
immediately preceding, but excluding, such date.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Sections refer to Sections of this Agreement; (c) the terms
“include,” “includes,” “including” and words of like import shall be deemed to
be followed by the words “without limitation”; (d) the terms “hereof,” “herein”
or “hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement; (e) unless the context otherwise requires, the term
“or” is not exclusive and shall have the inclusive meaning of “and/or”;
(f) defined terms herein will apply equally to both the singular and plural
forms and derivative forms of defined terms will have correlative meanings;
(g) references to any law or statute shall include all rules and regulations
promulgated thereunder, and references to any law, statute or rule shall be
construed as including any legal and statutory provisions consolidating,
amending, succeeding or replacing the applicable law, statute or rule;
(h) references to any Person include such Person’s successors and permitted
assigns; and (i) references to “days” are to calendar days unless otherwise
indicated.

2. Registration.

(a) Demand Registration.

(i) At any time, each Affiliated Holder shall have, to the extent it holds
Registrable Securities, the option and right, exercisable by delivering a
written notice to the Company (an “Affiliated Holder Demand Notice”), to require
the Company, pursuant to the terms of and subject to the limitations contained
in this Agreement, to prepare and file with the Commission a Registration
Statement registering the offering and sale of Registrable Securities (whether
by the Affiliated Holder directly or indirectly by Limited Partners) on the
terms and conditions specified in the Affiliated Holder Demand Notice, which may
include sales on a delayed or continuous basis pursuant to Rule 415 pursuant to
a Shelf Registration Statement (an “Affiliated Holder Demand Registration”). The
Affiliated Holder Demand Notice must set forth the number and type of
Registrable Securities that the Affiliated Holder anticipates will be included
in such Affiliated Holder Demand Registration and the intended methods of
disposition thereof. If Registrable Securities are to be distributed by Eclipse
Holdings to one or more Limited Partners to permit the sale of such Registrable
Securities directly by such Limited Partners as Selling Stockholders (such a
distribution, a “Resale Distribution”),

 

6



--------------------------------------------------------------------------------

Eclipse Holdings shall deliver a written notice to each Limited Partner that
(i) specifies the amount of Registrable Securities that Eclipse Holdings
estimates distributing to such Limited Partner in the Resale Distribution, and
(ii) offers such Limited Partner the right to include all (but not less than
all) of such Registrable Securities in the Affiliated Holder Demand
Registration. The Company shall use commercially reasonable efforts to include
any Registrable Securities to be received by a Limited Partner upon a Resale
Distribution in such Affiliated Holder Demand Registration if the Company has
received a written request for inclusion therein from such Limited Partner
within three (3) Business Days after the Company receives the Affiliated Holder
Demand Notice.

(ii) During the Form S-3 Eligibility Period, any Non-Affiliated Holder shall
have the option and right, exercisable by delivering a written notice to the
Company (a “Non-Affiliated Holder Demand Notice”), to require the Company to,
pursuant to the terms of and subject to the limitations contained in this
Agreement, prepare and file with the Commission a Registration Statement on Form
S-3 (or any equivalent or successor form under the Securities Act) registering
the offering and sale of Registrable Securities on the terms and conditions
specified in the Non-Affiliated Holder Demand Notice, which may include sales on
a delayed or continuous basis pursuant to Rule 415 pursuant to a Shelf
Registration Statement (a “Non-Affiliated Holder Demand Registration”). The
Non-Affiliated Holder Demand Notice must set forth the number and type of
Registrable Securities that the Initiating Holder anticipates will be included
in such Non-Affiliated Holder Demand Registration and the intended methods of
disposition thereof.

(iii) Notwithstanding anything to the contrary herein, the Company shall not be
required to effectuate a Demand Registration unless the amount of Registrable
Securities set forth in the Demand Notice have an aggregate value of at least
than $25 million based on the VWAP of such Registrable Securities as of the date
of the Demand Notice (the “Minimum Amount”).

(iv) Within five (5) Business Days of the receipt of the Demand Notice, the
Company shall give written notice of such Demand Notice to all Holders (other
than the Initiating Holder) and, within thirty (30) days thereof (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case, within ninety (90) days thereof), shall, subject to
the limitations of this Section 2(a), file a Registration Statement in
accordance with the terms and conditions of the Demand Notice, which
Registration Statement shall cover, in addition to the Registrable Securities
set forth in the Demand Notice, all of the Registrable Securities that such
Holders shall in writing request to be included in the Demand Registration
(provided such request is given to the Company within ten (10) days of receipt
of notice of the Demand Notice given by the Company pursuant to this
Section 2(a)(iv) and includes such information regarding the requesting Holder
as is required to be disclosed in connection with such Demand Registration
pursuant to Regulation S-K promulgated under the Securities Act). If, following
the receipt of written notice from the Company of a Demand Notice, Eclipse
Holdings elects to undertake a Resale Distribution to permit its Limited
Partners to participate in such Demand Registration, Eclipse Holdings shall
promptly send written notice to the Limited Partners participating in the Resale
Distribution that specifies the amount of Registrable Securities that Eclipse
Holdings anticipates distributing to such Limited Partner in the Resale
Distribution, and the Limited Partners may include such Registrable Securities
in the Demand Registration if written notice is provided by the Limited Partners
to the Company within the time period, and with the required information, set
forth in the previous sentence. The Company shall use commercially

 

7



--------------------------------------------------------------------------------

reasonable efforts to cause such Registration Statement to become and remain
effective under the Securities Act until the earlier of (A) one hundred eighty
(180) days (or two (2) years if a Shelf Registration Statement is requested)
after the Effective Date or (B) the date on which all Registrable Securities
covered by such Registration Statement have been sold or cease to be Registrable
Securities (the “Demand Effectiveness Period”); provided, however, that such
period shall be extended for a period of time equal to the period the Selling
Stockholders refrain from selling any securities included in such Registration
Statement at the request of an underwriter of the Company or the Company
pursuant to this Agreement.

(v) Subject to the other limitations contained in this Agreement, the Company is
not obligated hereunder to effect: (A) a Demand Registration within ninety
(90) days of the closing of any Underwritten Offering, or (B) a subsequent
Demand Registration pursuant to a Demand Notice if a Registration Statement
covering all of the Registrable Securities covered by such Demand Notice shall
already have become effective under the Securities Act and remains effective
under the Securities Act and is sufficient to permit offers and sales of such
Registrable Securities on the terms and conditions specified in such Demand
Notice in accordance with the intended timing and method or methods of
distribution thereof specified in such Demand Notice.

(vi) Subject to Section 2(a)(i), a Selling Stockholder may withdraw all or any
portion of its Registrable Securities included in a Demand Registration from
such Demand Registration at any time prior to the effectiveness of the
applicable Registration Statement. Upon delivery of a notice by a Selling
Stockholder to the effect that the Selling Stockholder is withdrawing
Registrable Securities such that the remaining Registrable Securities are below
the Minimum Amount, the Company shall cease all efforts to secure effectiveness
of the applicable Registration Statement.

(vii) Subject to the limitations contained in this Agreement, the Company shall
effect any Demand Registration on such appropriate registration form of the
Commission (x) as shall be selected by the Company and (y) as shall permit the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition specified in the Initiating Holder’s request for such
registration; provided, however, that (i) if the Company becomes, and is at the
time of its receipt of a Demand Notice, a WKSI, the Demand Registration for any
offering and selling of Registrable Securities shall be effected pursuant to an
Automatic Shelf Registration Statement, which shall be on Form S-3 or any
equivalent or successor form under the Securities Act (if available to the
Company), and (ii) any Non-Affiliated Demand Registration must be on Form S-3
(or any equivalent or successor form under the Securities Act). If at any time a
Registration Statement on Form S-3 is effective and a Selling Stockholder
provides written notice to the Company that it intends to effect an offering of
all or part of the Registrable Securities included on such Registration
Statement, the Company will amend or supplement such Registration Statement as
may be necessary in order to enable such offering to take place.

(viii) Without limiting Section 3, in connection with any Demand Registration
pursuant to and in accordance with this Section 2(a), the Company shall
(A) promptly prepare and file or cause to be prepared and filed (1) such
additional forms, amendments, supplements, prospectuses, certificates, letters,
opinions and other documents, as may be necessary or advisable to register or
qualify the securities subject to such Demand Registration, including under the
securities laws of such states as the Selling

 

8



--------------------------------------------------------------------------------

Stockholders shall reasonably request; provided, however, that no such
registration or qualification shall be required in any jurisdiction where, as a
result thereof, the Company would become subject to general service of process
or to taxation or would be required to qualify to do business or register as a
broker or dealer, and (2) such forms, amendments, supplements, prospectuses,
certificates, letters, opinions and other documents as may be necessary to apply
for listing or to list the Registrable Securities subject to such Demand
Registration on the Trading Market and (B) do any and all other acts and things
that may be reasonably necessary or appropriate or reasonably requested by the
Selling Stockholders to enable the Selling Stockholders to consummate a public
sale of such Registrable Securities in accordance with the intended timing and
method or methods of distribution thereof.

(ix) In the event a Selling Stockholder transfers Registrable Securities
included on a Registration Statement and such Registrable Securities remain
Registrable Securities following such transfer, at the request of such Selling
Stockholder, the Company shall amend or supplement such Registration Statement
as may be necessary in order to enable such transferee to offer and sell such
Registrable Securities pursuant to such Registration Statement; provided that in
no event shall the Company be required to file a post-effective amendment to the
Registration Statement unless (A) such Registration Statement includes only
Registrable Securities held by the Selling Stockholder, Affiliates of the
Selling Stockholder or transferees of the Selling Stockholder or (B) the Company
has received written consent therefor from whom Registrable Securities have been
registered on (but not yet sold under) such Registration Statement, other than
the Selling Stockholder, Affiliates of the Selling Stockholder or transferees of
the Selling Stockholder.

(b) Mandatory Shelf Registration.

(i) As soon as practicable following the date hereof, and no later than
February 11, 2015 (such filing date, the “Mandatory Shelf Filing Date”), the
Company shall use its reasonable efforts to prepare and file with the Commission
a Registration Statement providing for registration and resale, on a continuous
or delayed basis pursuant to Rule 415, of all of the Mandatory Shelf Securities
(the “Mandatory Shelf Registration Statement”). The Mandatory Shelf Registration
Statement shall be on Form S-1 (or any equivalent or successor form) under the
Securities Act (or to the extent the Company is eligible to use Form S-3 or any
equivalent or successor form or forms, on Form S-3 or any comparable or
successor form). The Company shall use its reasonable efforts to cause the
Mandatory Shelf Registration Statement to be declared effective under the
Securities Act by the Commission as soon as practicable after the Mandatory
Shelf Filing Date. The Company shall use its reasonable efforts to keep the
Mandatory Shelf Registration Statement (or any successor Shelf Registration
Statement) continuously effective under the Securities Act until the earlier of
(A) the date when all of the Mandatory Shelf Securities covered by such
Mandatory Shelf Registration Statement have been sold, (B) the date on which the
Non-Affiliated Holders own, in the aggregate, a number of shares of Common Stock
which represents less than 1% of the total number of shares of Common Stock
issued and outstanding at such time, and (C) the date on which all of the
Mandatory Shelf Securities cease to be Registrable Securities hereunder (such
period, the “Mandatory Shelf Effectiveness Period”).

(ii) Without limiting Section 3, the Company shall, as promptly as practicable
during the Mandatory Shelf Effectiveness Period:

 

9



--------------------------------------------------------------------------------

(1) if required by applicable law, file with the Commission a post-effective
amendment to the Mandatory Shelf Registration Statement or prepare and, if
required by applicable law, file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document necessary to permit the Holders of Mandatory
Shelf Securities to deliver such Prospectus to purchasers of Mandatory Shelf
Securities in accordance with applicable law and, if the Company shall file a
post-effective amendment to the Mandatory Shelf Registration Statement, use its
reasonable efforts to cause such post-effective amendment to be declared
effective under the Securities Act as promptly as is practicable;

(2) provide the Holders of Mandatory Shelf Securities copies of any documents to
filed pursuant to Section 2(b)(ii)(1) a reasonable period of time prior to such
filing, and use commercially reasonable efforts to address in each such document
when so filed with the Commission such comments as such Holder of Mandatory
Shelf Securities reasonably shall propose prior to the filing thereof; and

(3) notify the Holders of Mandatory Shelf Securities as promptly as practicable
after the effectiveness under the Securities Act of any post-effective amendment
filed pursuant to Section 2(b)(ii)(1).

(c) Requested Underwritten Offering.

(i) Any Holder then able to effectuate a Demand Registration pursuant to the
terms of Section 2(a) shall have the option and right, exercisable by delivering
written notice to the Company (an “Underwritten Offering Notice”), to require
the Company, pursuant to the terms of and subject to the limitations of this
Agreement, to effectuate a distribution of Registrable Securities by means of an
Underwritten Offering pursuant to an effective Registration Statement (or
pursuant to an effective Automatic Shelf Registration Statement) (a “Requested
Underwritten Offering”); provided, however, that the Registrable Securities
requested to be included in such Requested Underwritten Offering have an
aggregate value at least equal to the Minimum Amount. If, in connection with the
submission of an Underwritten Offering Notice, Eclipse Holdings elects to
undertake a Resale Distribution to permit its Limited Partners to directly
participate in a Requested Underwritten Offering, Eclipse Holdings shall
promptly send written notice to the Limited Partners participating in the Resale
Distribution that specifies the amount of Registrable Securities that Eclipse
Holdings anticipates distributing to such Limited Partner in the Resale
Distribution and contains the information set forth in the Underwritten Offering
Notice, and the Limited Partners may include such Registrable Securities in the
Requested Underwritten Offering if written notice is promptly provided by the
Limited Partners to the Company.

(ii) The managing underwriter or managing underwriters of a Requested
Underwritten Offering shall be designated by the Initiating Holder (provided,
however, that such designated managing underwriter or managing underwriters
shall be a nationally recognized investment banking firm reasonably acceptable
to the Company). Notwithstanding the foregoing, the Company is not obligated to
effect a Requested Underwritten Offering within 90 days of the closing of an
Underwritten Offering.

(iii) If the managing underwriter or underwriters of a proposed Requested
Underwritten Offering of the Registrable Securities included in a Demand
Registration advise the Company that, in its or their opinion, the number of
securities requested to be

 

10



--------------------------------------------------------------------------------

included in such Requested Underwritten Offering exceeds the number which can be
sold in such Requested Underwritten Offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, the securities to
be included in such Requested Underwritten Offering shall be allocated,
(A) first, pro rata among the Parties (other than the Company) that (prior to
any cutback) would participate in such Underwritten Offering based on the
relative number of Registrable Securities that would be held by each such Party
following any related Resale Distribution, if any; provided, however, that any
securities thereby allocated to a Party that exceed such Party’s request shall
be reallocated among the remaining Parties in like manner; (B) second, and only
if all the securities referred to in clause (A) have been included in such
registration, to the Company up to the number of securities that the Company
proposes to include in such registration that, in the opinion of the managing
underwriter or underwriters can be sold without having such adverse effect and
(C) third, and only if all of the securities referred to in clause (B) have been
included in such registration, up to the number of securities that in the
opinion of the managing underwriter or underwriters can be sold without having
such adverse effect.

(d) Piggyback Registration.

(i) If the Company shall at any time propose to conduct a registered offering of
Common Stock (whether a registered offering of Common Stock by the Company or a
registered offering of Common Stock by the Company’s stockholders (including a
Requested Underwritten Offering), or both, but excluding an offering pursuant to
Section 2.1(b), an offering relating solely to an employee benefit plan, an
offering relating to a transaction on Form S-4 or S-8 (or any similar forms
adopted after the date hereof as replacements therefor) or an offering on any
registration statement form that does not permit secondary sales), the Company
shall promptly notify all Holders of such proposal reasonably in advance of (and
in any event at least five (5) Business Days before) the commencement of such
offering, which notice will set forth the principal terms and conditions of the
issuance, including the proposed offering price (or range of offering prices),
the anticipated filing date of the registration statement (if not yet filed) and
the number of shares of Common Stock that are proposed to be registered (the
“Piggyback Notice”); provided, however, notwithstanding any other provision of
this Agreement, if the managing underwriter or managing underwriters of an
Underwritten Offering (other than a Requested Underwritten Offering) advise the
Company that in their reasonable opinion that the inclusion of a Holder’s
Registrable Securities requested for inclusion in the subject Underwritten
Offering (and any related registration, if applicable) would likely have an
adverse effect on the price, timing, marketing or distribution of Common Stock
proposed to be included in such Underwritten Offering, the Company shall have no
obligation to provide a Piggyback Notice to such Holder and such Holder shall
have no right to include any Registrable Securities in such Underwritten
Offering (and any related registration, if applicable). The Piggyback Notice
shall offer the Holders the opportunity to include in such offering (and any
related registration, if applicable) the number of Registrable Securities as
they may request (a “Piggyback Registration”); provided, however, that in the
event that the Company proposes to effectuate the subject offering pursuant to
an effective Shelf Registration Statement of the Company other than an Automatic
Shelf Registration Statement, only Registrable Securities of Holders which are
subject to such effective Shelf Registration Statement may be included in such
Piggyback Registration. The Company shall use commercially reasonable efforts to
include in each such Piggyback Registration such Registrable Securities for
which the Company has

 

11



--------------------------------------------------------------------------------

received written requests for inclusion within three (3) Business Days (or
within one (1) Business Day in the case of an “overnight” offering or “bought
deal”) after sending the Piggyback Notice, provided that such written request
sets forth such information regarding the Selling Stockholder as is required to
be disclosed in connection with the offering (and any related registration, if
applicable) pursuant to Regulation S-K promulgated under the Securities Act. If,
following the receipt of a Piggyback Notice, Eclipse Holdings elects to
undertake a Resale Distribution to permit its Limited Partners to participate in
such Piggyback Registration, Eclipse Holdings shall send written notice to the
Limited Partners participating in such Resale Distribution that (i) specifies
the amount of Registrable Securities that Eclipse Holdings anticipates
distributing to such Limited Partner in the Resale Distribution and (ii) sets
forth the information contained in the Piggyback Notice, and the Limited
Partners may thereafter include such Registrable Securities in the Piggyback
Registration if written notice is provided by the Limited Partners to the
Company within the time periods, and with the required information, set forth in
the previous sentence.

(ii) If a Holder decides not to include for registration in an offering
contemplated by this Section 2(c) (and any related registration, if applicable)
such Holder’s Registrable Securities following the receipt of a Piggyback
Notice, such Holder shall nevertheless continue to have the right to include any
of such Holder’s Registrable Securities in any subsequent offering contemplated
by this Section 2(c) (and any related registration, if applicable) in accordance
with this Section 2(c).

(iii) If the managing underwriter or managing underwriters of an Underwritten
Offering advise the Company and the Holders that in their reasonable opinion
that the inclusion of all of the Registrable Securities requested for inclusion
in an Underwritten Offering (other than a Requested Underwritten Offering) would
likely have an adverse effect on the price, timing, marketing or distribution of
Common Stock proposed to be included in such offering, the Company shall include
in such Underwritten Offering only that number of shares of Common Stock
proposed to be included in such Underwritten Offering that, in the reasonable
opinion of the managing underwriter or managing underwriters, will not have such
effect, with such number to be allocated as follows: (A) first, to the Company,
(B) second, if there remains availability for additional shares of Common Stock
to be included in such Underwritten Offering following the allocation to the
Company under (A), pro rata among the Parties (other than the Company) that
(prior to any cutback) would participate in such Underwritten Offering based on
the relative number of Registrable Securities that would be held by each such
Party following any related Resale Distribution, if any, and (C) if there
remains availability for additional shares of Common Stock to be included in
such registration following the allocation to the Parties under (B), third pro
rata among all other Persons holding Common Stock who may be seeking to register
such Common Stock pursuant to incidental or piggyback registration rights based
on the number of Common Stock such Person is entitled to include in such
registration.

(iv) Any Holder or Limited Partner shall have the right to withdraw all or part
of its request for inclusion of its Registrable Securities in a Piggyback
Registration by giving written notice to the Company of its request to withdraw;
provided, however, that (i) such request must be made in writing prior to the
effectiveness of such Registration Statement and (ii) such withdrawal shall be
irrevocable and, after making such withdrawal, a Holder or Limited Partner shall
no longer have any right to include Registrable Securities in the Piggyback
Registration as to which such withdrawal was made.

 

12



--------------------------------------------------------------------------------

(v) The Company shall have the right to terminate or suspend any registered
offering as to which Holders have a right to a Piggyback Registration pursuant
to this Section 2(c) (other than any registered offering initiated by a Holder
pursuant to Section 2(a)–(b)) at any time in its sole discretion, and without
any obligation to any Party (whether or not such Party has elected to exercise
its right to a Piggyback Registration pursuant to this Section 2(c)).

3. Registration and Underwritten Offering Procedures.

The procedures to be followed by the Company and each Selling Stockholder
electing to sell Registrable Securities in a Registration Statement pursuant to
this Agreement, and the respective rights and obligations of the Company and
such Selling Stockholders with respect to the preparation, filing and
effectiveness of such Registration Statement and the effectuation of any
Underwritten Offering, are as follows:

(a) in connection with a Demand Registration, the Company will, at least three
(3) Business Days prior to the anticipated filing of the Registration Statement
and any related Prospectus or any amendment or supplement thereto (other than,
after effectiveness of the Registration Statement, any filing made under the
Exchange Act that is incorporated by reference into the Registration Statement),
(i) furnish to such Selling Stockholders copies of all such documents prior to
filing and (ii) use commercially reasonable efforts to address in each such
document when so filed with the Commission such comments as such Selling
Stockholders reasonably shall propose prior to the filing thereof.

(b) in connection with a Piggyback Registration or a Requested Underwritten
Offering, the Company will, at least three (3) Business Days prior to the
anticipated filing of any initial Registration Statement that identifies the
Selling Stockholders and any related Prospectus or any amendment or supplement
thereto (other than amendments and supplements that do not materially alter the
previous disclosure or do nothing more than name the Selling Stockholders and
provide information with respect thereto), as applicable, (i) furnish to such
Selling Stockholders copies of any such Registration Statement or related
Prospectus or amendment or supplement thereto that identify the Selling
Stockholder and any related Prospectus or any amendment or supplement thereto
(other than amendments and supplements that do not materially alter the previous
disclosure or do nothing more than name Selling Stockholders and provide
information with respect thereto) prior to filing and (ii) use commercially
reasonable efforts to address in each such document when so filed with the
Commission such comments as such Selling Stockholders reasonably shall propose
prior to the filing thereof.

(c) The Company will use commercially reasonable efforts to as promptly as
reasonably practicable (i) prepare and file with the Commission such amendments,
including post-effective amendments, and supplements to each Registration
Statement and the Prospectus used in connection therewith as may be necessary
under applicable law to keep such Registration Statement continuously effective
with respect to the disposition of all Registrable Securities covered thereby
during the Effectiveness Period; (ii) cause the related Prospectus to be amended
or supplemented by any required prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; and (iii) respond to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably practicable provide such
Selling Stockholders true and complete copies of all

 

13



--------------------------------------------------------------------------------

correspondence from and to the Commission relating to such Registration
Statement that pertains to such Selling Stockholders as selling stockholders but
not any comments that would result in the disclosure to such Selling
Stockholders of material and non-public information concerning the Company.

(d) The Company will comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and the disposition of all Registrable Securities covered by each Registration
Statement.

(e) The Company will notify such Selling Stockholders who are included in a
Registration Statement as promptly as reasonably practicable: (i)(A) when a
Prospectus or any prospectus supplement or post-effective amendment to a
Registration Statement in which such Selling Stockholder is included has been
filed; (B) when the Commission notifies the Company whether there will be a
“review” of the applicable Registration Statement and whenever the Commission
comments in writing on such Registration Statement (in which case the Company
shall provide true and complete copies thereof and all written responses thereto
to each of such Selling Stockholders that pertain to such Selling Stockholders
as selling stockholders); and (C) with respect to each applicable Registration
Statement or any post-effective amendment thereto, when the same has been
declared effective; (ii) of any request by the Commission or any other federal
or state governmental authority for amendments or supplements to such
Registration Statement or Prospectus or for additional information that pertains
to such Selling Stockholders as sellers of Registrable Securities; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Registration Statement covering any or all of the Registrable Securities or
the initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
any statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided, however,
that no notice by the Company shall be required pursuant to this clause (v) in
the event that the Company either promptly files a prospectus supplement to
update the Prospectus or a Form 8-K or other appropriate Exchange Act report
that is incorporated by reference into the Registration Statement, which in
either case, contains the requisite information that results in such
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading).

(f) The Company will use commercially reasonable efforts to avoid the issuance
of or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as promptly as reasonably practicable,
or if any such order or suspension is made effective during any Blackout Period
or Suspension Period, as promptly as reasonably practicable after such Blackout
Period or Suspension Period is over.

(g) During the Effectiveness Period, the Company will furnish to each Selling
Stockholder, without charge, at least one conformed copy of each Registration
Statement and

 

14



--------------------------------------------------------------------------------

each amendment thereto and all exhibits to the extent requested by such Selling
Stockholder (including those incorporated by reference) promptly after the
filing of such documents with the Commission; provided, however, that the
Company will not have any obligation to provide any document pursuant to this
clause that is available on the Commission’s EDGAR system.

(h) The Company will promptly deliver to each Selling Stockholder, without
charge, as many copies of each Prospectus or Prospectuses (including each form
of prospectus) authorized by the Company for use and each amendment or
supplement thereto as such Selling Stockholder may reasonably request during the
Effectiveness Period. Subject to the terms of this Agreement, including
Section 3(o), the Company consents to the use of such Prospectus and each
amendment or supplement thereto by each of the Selling Stockholders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.

(i) The Company will cooperate with such Selling Stockholders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free of all restrictive legends indicating that the
Registrable Securities are unregistered or unqualified for resale under the
Securities Act, Exchange Act or other applicable securities laws, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Selling Stockholder may request in writing. In connection
therewith, if required by the Company’s transfer agent, the Company will
promptly, after the Effective Date of the Registration Statement, cause an
opinion of counsel as to the effectiveness of the Registration Statement to be
delivered to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent which
authorize and direct the transfer agent to issue such Registrable Securities
without any such legend upon sale by the Selling Stockholder of such Registrable
Securities under the Registration Statement.

(j) Upon the occurrence of any event contemplated by Section 3(e)(v), as
promptly as reasonably practicable, the Company will prepare a supplement or
amendment, including a post-effective amendment, if required by applicable law,
to the affected Registration Statement or a supplement to the related Prospectus
or any document incorporated or deemed to be incorporated therein by reference,
and file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(k) In connection with any Requested Underwritten Offering, the Company will use
commercially reasonable efforts to cause appropriate officers and employees to
be available, on a customary basis and upon reasonable notice, to meet with
prospective investors in presentations, meetings and “road shows.”

(l) With respect to Underwritten Offerings, (i) the right of any Selling
Stockholder to include such Selling Stockholder’s Registrable Securities in an
Underwritten Offering shall be conditioned upon such Selling Stockholder’s
participation in such underwriting and the inclusion of such Selling
Stockholder’s Registrable Securities in the underwriting to the extent provided
herein, (ii) each Selling Stockholder participating in such Underwritten
Offering agrees to enter into an underwriting agreement in customary form and
sell such Selling Stockholder’s Registrable Securities on the basis provided in
any underwriting arrangements approved by the Persons entitled to select the
managing underwriter or managing underwriters hereunder and (iii) each Selling
Stockholder participating in such Underwritten Offering agrees to complete and

 

15



--------------------------------------------------------------------------------

execute all questionnaires, powers of attorney, indemnities, custody agreements,
lock-ups, “hold back” agreements, and other documents reasonably required under
the terms of such underwriting arrangements. The Company hereby agrees with each
Selling Stockholder that, in connection with any Underwritten Offering in
accordance with the terms hereof, it will negotiate in good faith and execute
all customary indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements, including
using all commercially reasonable efforts to procure customary legal opinions,
auditor “comfort” letters and reports of independent petroleum engineers of the
Company relating to the oil and gas reserves of the Company included in the
Registration Statement if the Company has had its reserves prepared, audited or
reviewed by an independent petroleum engineer. In the event such Selling
Stockholders seek to complete an Underwritten Offering, for a reasonable period
prior to the filing of any Registration Statement and throughout the
Effectiveness Period, the Company will make available upon reasonable notice at
the Company’s principal place of business or such other reasonable place for
inspection during normal business hours by the managing underwriter or managing
underwriters selected in accordance with this Section 3(l) such financial and
other information and books and records of the Company (collectively, the
“Records”), and cause the officers, employees, counsel and independent certified
public accountants of the Company to respond to such inquiries, as shall be
reasonably necessary (and in the case of counsel, not violate an attorney-client
privilege in such counsel’s reasonable belief) to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act; provided,
however, that, unless the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in the Registration Statement or the release
of such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any Records
under this Section 3(l) if (i) the Company believes, after consultation with
counsel for the Company, that to do so would cause the Company to forfeit an
attorney-client privilege that was applicable to such Records, or (ii) if either
(A) the Company has requested and been granted from the Commission confidential
treatment of such Records contained in any filing with the Commission or
documents provided supplementally or otherwise or (B) the Company reasonably
determines in good faith that such Records are confidential and so notifies the
Person so inspecting in writing, unless prior to furnishing any such Records
with respect to clause (ii) such Person requesting such Records agrees to enter
into a confidentiality agreement in customary form and subject to customary
exceptions; and provided, further, that each Party agrees that it shall, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at its expense,
to undertake appropriate action and to prevent disclosure of the Records deemed
confidential.

(m) Each Selling Stockholder agrees to furnish to the Company any other
information regarding the Selling Stockholder and the distribution of such
securities as the Company reasonably determines is required to be included in
any Registration Statement or any prospectus or prospectus supplement relating
to an Underwritten Offering.

(n) Notwithstanding any other provision of this Agreement, the Company shall not
be required to file a Registration Statement (or any amendment thereto) or
effect a Requested Underwritten Offering (or, if the Company has filed a Shelf
Registration Statement and has included Registrable Securities therein, the
Company shall be entitled to suspend the offer and sale of Registrable
Securities pursuant to such Registration Statement) for a period of up to 60
days, if (A) the Board determines that a postponement is in the best interest of
the Company and its stockholders generally due to a pending transaction
involving the Company (including a pending securities offering by the Company,
or any proposed financing, acquisition, merger, tender offer, business
combination, corporate reorganization, consolidation or other significant
transaction involving the Company), (B) the Board determines such registration
would render the

 

16



--------------------------------------------------------------------------------

Company unable to comply with applicable securities laws, (C) the Board
determines such registration would require disclosure of material information
that the Company has a bona fide business purpose for preserving as
confidential, or (D) audited financial statements as of a date other than the
fiscal year end of the Company would be required to be prepared (any such
period, a “Blackout Period”); provided, however, that in no event shall any
Blackout Period together with any Suspension Period collectively exceed an
aggregate of 120 days in any 12 month period. In addition, if the Company
receives a Demand Notice and the Company is then in the process of preparing to
engage in a public offering, the Company shall inform the Initiating Holder of
the Company’s intent to engage in a public offering and may require the
Initiating Holder to withdraw the Demand Notice for a period of up to one
hundred twenty (120) days so that the Company may complete its public offering.
In the event that the Company ceases to pursue such public offering, it shall
promptly inform the Initiating Holder, and the Initiating Holder shall be
permitted to submit a new Demand Notice.

(o) Discontinued Disposition. Each Selling Stockholder agrees that, upon receipt
of a notice from the Company of the occurrence of any event of the kind
described in clauses (ii) through (v) of Section 3(e), such Selling Stockholder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Selling Stockholder’s receipt of the copies of
the supplemental Prospectus or amended Registration Statement as contemplated by
Section 3(j) or until it is advised in writing by the Company that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement (a
“Suspension Period”). During any Suspension Period, if so directed by the
Company, such Selling Stockholder must deliver to the Company all copies in its
possession, other than permanent file copies then in the Selling Stockholder’s
possession, of the Prospectus covering such Registrable Shares current at the
time of receipt of such notice, and shall keep the information contained in
such, as well as any knowledge related to the reason for the Suspension Period,
confidential. The Company may provide appropriate stop orders to enforce the
provisions of this Section 3(o).

(p) Except as otherwise specifically provided in this Agreement, in all
offerings of the Company’s securities the Company shall have sole discretion to
select the underwriters.

4. No Inconsistent Agreements. With the exception of the Senior Notes
Registration Rights Agreement and the Existing Agreement (which is being amended
and restated in its entirety by this Agreement), the Company shall not hereafter
enter into, and is not currently a party to, any agreement with respect to its
securities that is inconsistent in any material respect with the rights granted
to the Parties by this Agreement.

5. Registration Expenses. All Registration Expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement shall be
borne by the Company, whether or not any Registrable Securities are sold
pursuant to a Registration Statement. In addition, the Company shall be
responsible for all of its expenses incurred in connection with the consummation
of the transactions contemplated by this Agreement (including expenses payable
to third parties and including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on the Trading Market. The Company shall not be required
to pay any Selling Expenses, fees of any counsel retained by any underwriter
with respect to any Requested Underwritten Offering, or any other expenses of
the Parties (other than the Company) not specifically required to be paid
pursuant to this Section 5.

 

17



--------------------------------------------------------------------------------

6. Indemnification.

(a) The Company shall indemnify and hold harmless each Selling Stockholder whose
Registrable Securities are covered by a Registration Statement, each Person who
controls such Selling Stockholder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act), and each of their respective
officers and directors and any agent thereof (collectively, “Selling Stockholder
Indemnified Persons”), to the fullest extent permitted by applicable law, from
and against any and all losses, claims, damages, liabilities, joint or several,
costs (including reasonable costs of preparation and reasonable attorneys’ fees)
and expenses, judgments, fines, penalties, interest, settlements or other
amounts arising from any and all claims, demands, actions, suits or proceedings,
whether civil, criminal, administrative or investigative, in which any Selling
Stockholder Indemnified Person may be involved, or is threatened to be involved,
as a party or otherwise, under the Securities Act or otherwise (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement
under which any Registrable Securities of such Selling Stockholder were
registered, in any related preliminary prospectus (if the Company authorized the
use of such preliminary prospectus prior to the Effective Date), or in any
related summary or final prospectus or free writing prospectus (if such free
writing prospectus was authorized for use by the Company) or in any amendment or
supplement thereto (if used during the period the Company is required to keep
the Registration Statement current), or arising out of, based upon or resulting
from the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements made therein, in the
light of the circumstances in which they were made, not misleading; provided,
however, that the Company shall not be liable to any Selling Stockholder
Indemnified Person to the extent that any such claim arises out of, is based
upon or results from: (i) an untrue or alleged untrue statement or omission or
alleged omission made in such Registration Statement, such preliminary, summary
or final prospectus or free writing prospectus or such amendment or supplement,
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Selling Stockholder Indemnified Person or any
underwriter specifically for use in the preparation thereof; or (ii) any sales
by a Selling Stockholder after the delivery by the Company to such Selling
Stockholder of written notice of a Suspension Period and before the written
confirmation by the Company that sales may be resumed. The Company shall notify
the Selling Stockholders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement. This indemnity shall be in addition to any
liability the Company may otherwise have.

(b) In connection with any Registration Statement in which a Selling Stockholder
participates, all such participating Selling Stockholders shall, severally and
not jointly, indemnify and hold harmless the Company, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), and each of their respective officers,
directors and any agent thereof to the fullest extent permitted by applicable
law, from and against any and all Losses as incurred, arising out of or relating
to (i) any untrue or alleged untrue statement of a material fact contained in
any such Registration Statement, in any preliminary prospectus (if used prior to
the Effective Date of such Registration Statement), or in any summary or final
prospectus or free writing prospectus or in any amendment or supplement thereto
(if used during the period the Company is required to keep the Registration
Statement current), or arising out of, based upon or resulting from the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances in which they were made, not misleading, but only to the extent
that the same are made in reliance and in conformity with information relating
to the Selling Stockholder furnished in writing to the Company by or on behalf
of such Selling

 

18



--------------------------------------------------------------------------------

Stockholder for use therein and (ii) any sales by such Selling Stockholders
after the delivery by the Company to such Selling Stockholders of written notice
of a Suspension Period and before the written confirmation by the Company that
sales may be resumed. This indemnity shall be in addition to any liability such
Selling Stockholder may otherwise have. In no event shall the liability of any
Selling Stockholder hereunder be greater in amount than the dollar amount of the
proceeds received by such Selling Stockholder under the sale of the Registrable
Securities giving rise to such indemnification obligation.

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim or there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. An indemnifying party who is not entitled to, or elects not
to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (in addition to any local counsel) for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party there may be one or
more legal or equitable defenses available to such indemnified party that are in
addition to or may conflict with those available to another indemnified party
with respect to such claim. The delay or failure to give prompt written notice
shall not release the indemnifying party from its obligations hereunder except
to the extent that the indemnifying party has been prejudiced by such delay or
failure. An indemnifying party shall not be liable for any settlement effected
by the indemnified party without the written consent of such indemnifying party.

(d) If the indemnification provided for in this Section 6 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any Losses referred to herein, the indemnifying party, in lieu of indemnifying
such indemnified party thereunder, shall to the extent permitted by applicable
law contribute to the amount paid or payable by such indemnified party as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other, in connection with the untrue or alleged untrue
statement of a material fact or the omission to state a material fact that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by a court of law by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, however, that in no event shall any contribution by a Selling
Stockholder hereunder exceed the net proceeds from the offering received by such
Selling Stockholder.

7. Facilitation of Sales Pursuant to Rule 144. For so long as the Company is
subject to the reporting requirements of Sections 13 or 15(d) of the Exchange
Act, the Company shall (i) timely file the reports required to be filed by it
under the Exchange Act or the Securities Act (including the reports under
Sections 13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of
Rule 144), and (ii) take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable the Holders to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144. Upon the request of any
Holder in connection with that Holder’s sale pursuant to Rule 144, the Company
shall deliver to such Holder a written statement as to whether it has complied
with such requirements.

 

19



--------------------------------------------------------------------------------

8. Duration of Agreement. This Agreement shall terminate and be of no further
force or effect when there shall no longer be any Registrable Securities
outstanding; provided, however, that the Company’s and any Selling Stockholder’s
obligations under Section 6 shall survive such termination.

9. Miscellaneous.

(a) Remedies. In the event of a breach by the Company of any of its obligations
under this Agreement, each Holder, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Company agrees that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and further agrees that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.

(b) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Parties. The Company shall
provide prior notice to all Parties of any proposed waiver or amendment. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any Party to exercise
any right hereunder in any manner impair the exercise of any such right.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
of this Agreement with respect to a matter that relates exclusively to the
rights of Selling Stockholders whose Registrable Securities are being sold
pursuant to a Registration Statement and that does not materially adversely
affect the rights of other Parties may be given by Selling Stockholders selling
of a majority of the Registrable Securities being sold pursuant to such
Registration Statement.

(c) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile or electronic mail as
specified in this Section 9(c) prior to 5:00 p.m. Central Time on a Business
Day, (ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile or electronic mail as specified in this
Agreement later than 5:00 p.m. Central Time on any date and earlier than 11:59
p.m. Central Time on such date, (iii) the Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, (iv) the
date of delivery, if delivered personally, or (v) upon actual receipt by the
Party to whom such notice is required to be given. The contact information for
such notices and communications shall be as set forth on the signature pages
hereto (or as any such party may designate by written notice to the other
parties in accordance with this Section 9(c)).

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns. Except
as provided in this Section 9(d), this Agreement, and any rights or obligations
hereunder, may not be assigned without the prior written consent of the Company.
Notwithstanding anything in the foregoing to the contrary, the registration
rights of Eclipse Holdings, any EnCap Party or any of the Investors pursuant to
this Agreement with respect to all or any portion of its Registrable Securities
may be assigned without such consent

 

20



--------------------------------------------------------------------------------

(but only with all related obligations) with respect to such Registrable
Securities by such Party to a transferee of such Registrable Securities;
provided (i) the Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee or
assignee and the Registrable Securities with respect to which such registration
rights are being assigned and (ii) such transferee or assignee agrees in writing
to be bound by and subject to the terms set forth in this Agreement. The Company
may not assign its rights or obligations hereunder without the prior written
consent of the Holders.

(e) No Third Party Beneficiaries. Nothing in this Agreement, whether express or
implied, shall be construed to give any Person, other than the parties hereto or
their respective successors and permitted assigns, any legal or equitable right,
remedy, claim or benefit under or in respect of this Agreement.

(f) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile or electronic mail
transmission, such signature shall create a valid binding obligation of the
Party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such signature delivered by facsimile or
electronic mail transmission were the original thereof.

(g) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Delaware, without giving effect to its choice of law or conflict of law
provisions or rules. Each of the Parties irrevocably submits to the exclusive
jurisdiction of the courts of the State of Delaware and the United States
District Court for the District of Delaware for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each Party anywhere in the world by
the same methods as are specified for the giving of notices under this
Agreement. Each of the Parties irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. Each of the Parties
agrees that a judgment in any such suit, action or proceeding may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY RIGHT TO REQUEST A TRIAL
BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT
COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

(h) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(i) Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and should not affect in any way the meaning or
interpretation of this Agreement.

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties shall use their
reasonable efforts to find and employ an alternative means to achieve the same
or

 

21



--------------------------------------------------------------------------------

substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(k) Entire Agreement. This Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous contracts, agreements and understandings with respect to the
subject matter hereof and the matters addressed or governed hereby, whether oral
or written.

[SIGNATURE PAGE FOLLOWS]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

ECLIPSE RESOURCES CORPORATION By:   /s/ Benjamin W. Hulburt

Name: Benjamin W. Hulburt Title: President and Chief Executive Officer
Information for Notice: Eclipse Resources Corporation 2121 Old Gatesburg Road,
Suite 110 State College, Pennsylvania 16803 Attention: General Counsel Fax:
(480) 393-4565 Electronic mail: chulburt@eclipseresouces.com With a copy to:
Norton Rose Fulbright US LLP 2200 Ross Avenue, Suite 2800 Dallas, Texas 75201
Attention: Glen J. Hettinger Fax: (214) 855-8000 Electronic mail:
glen.hettinger@nortonrosefulbright.com

 

ECLIPSE RESOURCES HOLDINGS, L.P. By:   /s/ Benjamin W. Hulburt

Name: Benjamin W. Hulburt Title: President and Chief Executive Officer
Information for Notice: Eclipse Resources Holdings, L.P. 2121 Old Gatesburg
Road, Suite 110 State College, Pennsylvania 16803 Attention: Board of Managers
Fax: (480) 393-4565 Electronic mail: bhulburt@eclipseresources.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

ENCAP ENERGY CAPITAL FUND VIII, L.P. By:   EnCap Equity Fund VIII GP, L.P.,  
General Partner of EnCap Energy Capital Fund VIII, L.P. By:   EnCap Investments
L.P.,   General Partner of EnCap Equity Fund VIII GP, L.P. By:   EnCap
Investments GP, L.L.C.,   General Partner of EnCap Investments L.P. By:   /s/
Robert L. Zorich Name: Robert L. Zorich Title: Managing Partner Information for
Notice: c/o EnCap Investments L.P. 1100 Louisiana, Suite 4900 Houston, Texas
77002 Attention: Mark E. Burroughs, Jr. Fax: (713) 659-6130 Electronic mail:
mburroughs@encapinvestments.com

With a copy to:

 

Thompson & Knight LLP 333 Clay Street, Suite 3300 Houston, Texas 77002
Attention: Michael K. Pierce Fax: (832) 397-8049 Electronic mail:
michael.pierce@tklaw.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

ENCAP ENERGY CAPITAL FUND VIII CO-
INVESTORS, L.P. By:   EnCap Equity Fund VIII GP, L.P.,   General Partner of
EnCap Energy Capital Fund VIII Co-Investors, L.P.   By:   EnCap Investments
L.P.,   General Partner of EnCap Equity Fund VIII GP, L.P. By:   EnCap
Investments GP, L.L.C.,   General Partner of EnCap Investments L.P. By:  

/s/ Robert L. Zorich

Name: Robert L. Zorich Title: Managing Partner

Information for Notice: c/o EnCap Investments L.P. 1100 Louisiana, Suite 4900
Houston, Texas 77002 Attention: Mark E. Burroughs, Jr. Fax: (713) 659-6130
Electronic mail: mburroughs@encapinvestments.com

With a copy to: Thompson & Knight LLP 333 Clay Street, Suite 3300 Houston, Texas
77002 Attention: Michael K. Pierce Fax: (832) 397-8049 Electronic mail:
michael.pierce@tklaw.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

ENCAP ENERGY CAPITAL FUND IX, L.P. By: EnCap Equity Fund IX GP, L.P., General
Partner of EnCap Energy Capital Fund IX, L.P. By: EnCap Investments L.P.,
General Partner of EnCap Equity Fund IX GP, L.P. By: EnCap Investments GP,
L.L.C., General Partner of EnCap Investments L.P. By:

/s/ Robert L. Zorich

Name: Robert L. Zorich Title: Managing Partner

Information for Notice: c/o EnCap Investments L.P. 1100 Louisiana, Suite 4900
Houston, Texas 77002 Attention: Mark E. Burroughs, Jr. Fax: (713) 659-6130
Electronic mail: mburroughs@encapinvestments.com

With a copy to: Thompson & Knight LLP 333 Clay Street, Suite 3300 Houston, Texas
77002 Attention: Michael K. Pierce Fax: (832) 397-8049 Electronic mail:
michael.pierce@tklaw.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

THE HULBURT FAMILY II LIMITED PARTNERSHIP By: BWH Management Company II, LLC,
General Partner of The Hulburt Family II Limited Partnership

 

By:  /s/ Benjamin W. Hulburt

Name: Benjamin W. Hulburt

Title: Manager

 

Information for Notice:

 

c/o Eclipse Resources Corporation 2121 Old Gatesburg Road, Suite 110 State
College, Pennsylvania 16803 Attention: Benjamin W. Hulburt Fax: (480) 393-4565
e-mail: bhulburt@eclipseresources.com

 

CKH PARTNERS II, L.P. By: CKH Management Company II, LLC, General Partner of CKH
Partners II, L.P.

 

By:

/s/ Christopher K. Hulburt

Name: Christopher K. Hulburt

Title: Manager

 

Information for Notice:

 

c/o Eclipse Resources Corporation

2121 Old Gatesburg Road, Suite 110

State College, Pennsylvania 16803 Attention: Christopher K. Hulburt Fax: (480)
393-4565 e-mail: chulburt@eclipseresources.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

KIRKWOOD CAPITAL, L.P. By: Mountaineer Ventures, LLC, General Partner of
Kirkwood Capital, L.P.

 

By:

/s/ Thomas S. Liberatore

Name: Thomas S. Liberatore

Title: Manager

 

Information for Notice:

 

c/o Eclipse Resources Corporation

2121 Old Gatesburg Road, Suite 110

State College, Pennsylvania 16803

Attention: Thomas S. Liberatore

Fax: (480) 393-4565

e-mail: tliberatore@eclipseresources.com

 

ECLIPSE MANAGEMENT, L.P. By: Eclipse Management GP, LLC, General Partner of
Eclipse Management, L.P.

 

By:

/s/ Benjamin W. Hulburt

Name: Benjamin W. Hulburt

Title: President and Chief Executive Officer

 

Information for Notice:

 

c/o Eclipse Resources Corporation

2121 Old Gatesburg Road, Suite 110

State College, Pennsylvania 16803

Attention: Benjamin W. Hulburt

Fax: (480) 393-4565

e-mail: bhulburt@eclipseresources.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

BUCKEYE INVESTORS L.P. By:   Buckeye Investors GP LLC,   its general partner By:
  /s/ Robert W. Antablin Name: Robert W. Antablin Title: Vice President
Information for Notice: c/o Kohlberg Kravis Roberts & Co. L.P. 9 West 57th
Street, Suite 4200 New York, NY 10019

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

GSO CAPITAL OPPORTUNITIES FUND II (LUXEMBOURG) S.À R.L By:

/s/ Emma J. Fleming

Name: Emma J. Fleming Title: Manager A

By:

/s/ Livio Gambardella

Name: Livio Gambardella Title: Manager B

 

Information for Notice:

c/o GSO Capital Partners LP

345 Park Avenue

New York, NY 10154

Attention: Randall Kessler / John Beberus

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

FIR TREE VALUE MASTER FUND, L.P. By:

/s/ Donald P. McCarthy

Name: Donald P. McCarthy Title: Chief Financial Officer

 

Information for Notice:

c/o Fir Tree, Inc.

505 Fifth Avenue, 23rd Floor

New York, New York 10017

Attention: Brian A. Meyer, Esq., General Counsel

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

LUXOR CAPITAL PARTNERS, LP By:

/s/ Chris Isaacs

Name: Chris Isaacs Title: Director of Tax, Luxor Capital Group LP – as
Investment Manager

 

Information for Notice:

c/o Luxor Capital Group, LP

1114 Avenue of the Americas, 29th Floor

New York, NY 10036

Attention: Norris Nissim

Fax: 212-763-8001

Email: nnissim@luxorcap.com; legal@luxorcap.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

LUXOR CAPITAL PARTNERS OFFSHORE MASTER FUND, LP By: /s/ Chris Isaacs

Name: Chris Isaacs Title: Director of Tax, Luxor Capital Group LP – as
Investment Manager

Information for Notice:

c/o Luxor Capital Group, LP

1114 Avenue of the Americas, 29th Floor New York, NY 10036 Attention: Norris
Nissim Fax: 212-763-8001 Email: nnissim@luxorcap.com; legal@luxorcap.com

[Amended and Restated Registration Rights Agreement – Eclipse Resources
Corporation]



--------------------------------------------------------------------------------

Schedule A

List of Investors

Buckeye Investors L.P.

GSO Capital Opportunities Fund II (Luxembourg) S.à r.l.

Fir Tree Value Master Fund, L.P.

Luxor Capital Partners, LP

Luxor Capital Partners Offshore Master Fund, LP